Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims and the drawing filed on February 07, 2022 and March 04, 2022 in response to the Office Action of November 05, 2021 is acknowledged and has been entered. 
The objection to the drawing is now withdrawn in view of the amendment to FIG.2. 
The objections to claims 8, 12 and 14 are now withdrawn in view of the claim amendment. 
The claim interpretation under 35 U.S.C. 112(f) to claims 1 and 6-14 is now withdrawn in view of the claim amendment and Examiner’s amendment. The corresponding rejections under 35 U.S.C. 112(a), written description support requirement and 112(b) are also withdrawn. 
The rejections to claims 1-14 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment or claim cancellation.
The rejection to claims 1-3, 5 and 8-14 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment or claim cancellation.
The rejection to claims 6-7 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment.

Examiner’s Notes
The feature of “an iris diaphragm” recited in claim 1 is supported by the drawing FIGS.2-4.
The feature of “a scanner” recited in claim 14 is supported by the drawing FIG.11 (Skin Tumor Scanner), and the specification (PG Pub US 2019/0219386 A1) [0040]. The limitation of “the scanner scans the convex portion with laser light” is considered not invoking the claim interpretation under 35 U.S.C. 112(f) as this limitation connotes sufficient definite structure that has a well understood structural meaning to one skilled in the art. 

Allowable Subject Matter
Claims 1-2 and 5-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 1 in regard to the features of “a resin member is provided on the portion of the fixing member that is provided with an iris diaphragm mechanism that changes the size of the opening and that is  against which the periphery of the convex portion is to be pressed, and a plurality of the resin members having different stiffness are adapted to be interchangeable", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2 and 5-14 are allowed at least by virtue of their respective dependency upon an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793